Case 3:17-cV-00191-CWR-LRA Document 57 Filed 02/14/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF
MISSISSIPPI NORTHERN DIVISION

GLENNESE SCO'IT PLAINTIFF
CIVIL ACTION NO. 3:1'7-CV-00191-CWR-LRA

AJFC COMMUNITY ACTION AGENCY, INC.;
and JOHN DOES (1-10) DEFENDANTS

ENTRY OF APPEARANCE

To: The Clerk of Court and A]l Parties of Record

I am admitted 0r Otherwise authorized to practice in this Court, and I appear in this case
as Counsel for AJFC Community Action Ageney, Inc.

Date: February 5, 2019 By: /s/ Anthonv A. Heidelberg
Anthony A. Heidelberg (MSB #101302)
55 Sgt. Prentiss Drive, Suite 101
Natchez, Mississippi 39120
601-445-8090 (v)
601-445-6010 (t)

Attorney for Defendant

